 4:16-cr-03030-JMG-CRZ Doc # 118 Filed: 11/05/20 Page 1 of 1 - Page ID # 301




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                          4:16CR3030
    vs.
                                                       ORDER
ALAN J. OSTRANDER,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Hearing (filing
           117) is granted.

     2.    Defendant Alan J. Ostrander’s violation of supervised release
           hearing is continued to December 11, 2020, at 2:00 p.m., before
           the undersigned United States District Judge, in Courtroom No.
           1, Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 5th day of November, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
